Order, entered on January 21, 1966, unanimously affirmed, without costs and without disbursements. Order, entered on January 26, 1966, unanimously affirmed, with $50 costs and disbursements to respondent. The order entered on January 21, 1966, appealed from denies a motion to dismiss a defense of illegality. In affirming we do not mean to hold that the violation of the statute pleaded would necessarily establish that the Contract sued upon was illegal. The defense is permitted to stand to afford the defendant an opportunity to develop such facts as would show illegality.
Concur — Botein, P. J., Rabin, McNally and Steuer, JJ.